IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                   Magistrate Judge Craig B. Shaffer

Civil Action No. 10-cv-00057-REB-CBS

WILDEARTH GUARDIANS,

        Plaintiff,

v.

KEN SALAZAR,
in his official capacity as United States Secretary of the Interior,

        Defendant.


                                              MINUTE ORDER


ORDER ENTERED BY MAGISTRATE JUDGE CRAIG B. SHAFFER

        IT IS HEREBY ORDERED that Defendant’s Unopposed Motion to Temporarily Stay All
Proceedings (doc. # 28) is GRANTED. This matter is hereby STAYED until the Judicial Panel on
Multidistrict Litigation decides Defendant’s Motion to Transfer Actions filed on March 29, 2010.

        IT IS FURTHER ORDERED that upon receipt of the Judicial Panel’s decision, counsel for
Defendant shall file a notice with the court, and counsel for the parties shall promptly confer and, if
necessary, file a status report with the Court.


DATED:           April 13, 2010